DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first unit” (claims 6-11) coupled with “permits setting…” (claim 6), and “a second unit” (claims 6-11) coupled with “forms a…” (claim 9), which each suggest that the units are generic blocks 303 and 304, respectively (Fig. 3) of a circuit that perform designated functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations “a first unit” (claims 6-11) and “a second unit” (claims 6-11) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first unit” and  “a second unit” each coupled with functional language “permits…” or “forms…” to perform a recited claimed function respective to each recited “unit”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: The specification does not provide actual structures of each recited “unit” and instead discloses that each of the above recited “unit” is a component of a computer system (Fig. 1) as follows:
a first unit – depicted as block 303 (Fig. 2), which may be based on a resistor DAC (para. 00055)
a second unit – depicted as block 304 (Fig. 2), which forms a current mirror (para. 00032)
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structures, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. While step (i) clearly states disconnecting the first unit from ground, and step (ii) clearly states connecting the second unit to ground, it is unclear in step (iii) what is being connected to ground via a second resistor that provides the feedback signal.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the ohmic component" in 2.  There is insufficient antecedent basis for this limitation in the claim. The term “ohmic component” also appears to be a literal translation into English from a foreign document. For examination purposes, Examiner will assume that an ohmic component refers to a resistor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Marnfeldt et al (US 2013/0289665 A1, hereinafter “Marnfeldt”).
Regarding claims 1 and 14, Marnfeldt shows an electrical stimulation system 200 (Fig. 7) and method for generating constant-current stimulation pulses (Fig. 5, para. 0015, para. 0069), comprising: (a) a plurality of electrodes E1,E2 (Fig. 7); and (b) a pulse generator (Fig. 7, NDAC 60, para. 0043) configured to generate a constant current pulse in a stimulation path between at least two electrodes of said plurality of electrodes during an active phase (para. 0042, 0046, wherein the system tracks voltage values in real time, to adjust operations to maintain a constant current); wherein the pulse generator is configured to provide an output voltage (V) for generating the constant current pulse, which output voltage (V) tracks a voltage ramp (Vtrack) throughout the active phase (Fig. 8, para. 0048), wherein the voltage ramp corresponds to a linear approximation of an accumulated voltage in an effective capacitance (Cer) of the stimulation path throughout the active phase (Fig. 8, para. 0048-0049, for the purpose of controlling output voltage).
Regarding claim 2, Marnfeldt shows wherein the pulse generator comprises a step-up DC-to-DC voltage converter configured to provide the output voltage (V) (para. 0044, the boost converter of the circuit), such that the output voltage (V) ramps up from an initial output voltage until the end of the active phase (para. 0046, real-time adjusting the output voltage; para. 0048, ramping up the output voltage).
Regarding claims 3, Marnfeldt shows wherein the pulse generator is configured to measure across a resistor between at least two electrodes for determining the initial output voltage (Figs. 5, 6A, and 7, showing a resistor between E1 and E2; para. 0015, measuring the initial output voltage that travels between E1 and E2, in order to tune for the optimal voltage output, para. 0044).
Regarding claim 4, Marnfeldt shows wherein the pulse generator is configured to automatically determine the initial output voltage (Figs. 5, 6A, and 7, showing a resistor between E1 and E2; para. 0015, measuring the initial output voltage that travels between E1 and E2) in order to automatically tune for the optimal voltage output (para. 0044) based in accordance with a determined slope relationship of the output voltage (V) (Fig. 8, para. 0037, 0048, wherein the slope is automatically determined from the measurements when adjusting for the optimal voltage output).
Regarding claim 5, Marnfeldt shows wherein the step-up DC-to-DC voltage converter comprises an output capacitor 240 for providing the output voltage (V) required for current stimulation (Fig. 7, para. 0046).
Regarding claims 6-7 and 9, Marnfeldt shows wherein the step-up DC-to-DC voltage converter is configured to employ an output voltage regulating feedback (FB) 210 (Fig. 7, para. 0045, 0051) that is controlled by a first unit (para. 0066-0068, wherein the first unit is an NDAC/PDAC used by the boost converter to adjust for optimal output voltage) and a second unit (para. 0012, wherein the second unit refers to the current mirrors to drive the currents for the NDAC/PDAC, wherein it is known that current mirrors function as recited in claim 9 to generate the constant current of the system, para. 0007) of the pulse generator, wherein the first unit permits setting the initial output voltage (V) (para. 0048, 0066-0068).
Regarding claim 12, see the rejection of claim 1 above, wherein Marnfeldt further shows that the system is configured to generate the constant current pulse, further comprising generating a plurality of constant current pulses between the plurality of electrodes during an active phase (Figs. 2A-2B, para. 0006-0007 describing passing a plurality of stimulation pulses between a plurality of electrodes; para. 0015 and 0069, constant current pulses).
Regarding claim 13, Marnfeldt shows wherein the electrical stimulation system is an implantable medical device or a part thereof, wherein the implantable medical device is configured to provide spinal cord stimulation (SCS) and/or body nerves (para. 0003, lines 1-2 and 9-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marnfeldt.
Regarding claim 8, Marnfeldt shows using switch matrices to connect and disconnect the first unit and second unit to/from the output voltage and ground (Fig. 2B, para. 0008), regulating voltage output of the circuit (para. 0047), and also using switches to couple/decouple capacitors (para. 0050) electrically connected to resistors (Fig. 6A), to affect how current is delivered or received for the feedback signal (para. 0045) which regulates for the optimal output voltage (para. 0048). Based on these teaching of Marnfeldt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical stimulation system such that the pulse generator is configured to perform the claimed steps of claim 8 before the active phase, as the initial programming to provide the constant current and establish the initial feedback loop discussed in para. 0048. The motivation for modification would have been to configure the switches to a default circuit connection, as claimed, before the active phase while values are unknown (para. 0048), to establish the feedback loop needed based on active phase measurements, wherein Marnfeldt shows recoupling electrical connections in a subsequent pulse delivery of the active phase as needed to regulate for the optimal voltage output (para. 0051). Thus the modification beneficially provides a starting circuit to then adjust based on measured values in the active phase.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marnfeldt in view of Ngo (US 2004/0042109 A1, hereinafter “Ngo”).
Regarding claim 10, Marnfeldt shows the invention of claim 6 above, wherein the second unit refers to the current mirrors to drive the currents for the NDAC/PDAC (para. 0012, wherein it is known that current mirrors function to generate the constant current of the system, para. 0007) of the pulse generator, wherein the first unit permits setting the initial output voltage (V) (para. 0048, 0066-0068). Marnfeldt lacks explicitly showing wherein the second unit comprises three transistors (Q1, Q2, Q3) connected to form a Wilson current mirror. Ngo teaches that it is known in the art of regulating output in circuitry (para. 0006) to include a current mirror to maintain a current output (para. 0007) that is supplied through the circuitry (para. 0022). Ngo teaches that a known current mirror for supplying a master current is a Wilson current mirror 128 consisting of at least three transistors Q8, Q9, Q10, Q11 (Fig. 4, para. 0038). Ngo is relied upon to teach that it is known in the electrical art to use a Wilson current mirror to supply a designated current output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a current mirror of Marnfeldt with a known current mirror in the art, such as Ngo’s Wilson current mirror (and arbitrarily assigned the transistors to Q1, Q2, Q3, etc), for the purpose of using a known current mirror in the art to set a master current output, which would beneficially provide a known means of setting the constant current of Marnfeldt’s system.
Regarding claim 11, Marnfeldt shows the invention of claim 2 above, wherein the pulse generator comprises the boost converter to ramp up the output voltage when generating the constant current pulse of the system (para. 0046, real-time adjusting the output voltage; para. 0048, ramping up the output voltage). Marnfeldt lacks expressly showing wherein the pulse generator comprises two H bridges and two diodes for self-generating the voltage ramp (Vtrack) from the output voltage (V) of the step-up DC-to-DC voltage converter). Ngo teaches that it is known in the art of regulating output in circuitry (para. 0006) to include an H bridge circuit to control voltage output (para. 0022, 0032) and diodes to direct the current path and adjust voltage output (para. 0043), which includes ramping voltage (para. 0053). Ngo is relied upon to teach that it is known in the electrical art to use an H bridge and diodes to regulate voltage output, including ramping voltage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage ramp and voltage output features of Marnfeldt to include known means of regulating voltage ramp and voltage output such as the H bridge and diodes taught by Ngo, which would beneficially provide a known means of ramping and regulating voltage output of Marnfeldt’s system. It would have been further obvious to include two H bridges as needed by the system, to provide the voltage regulation needed to maintain the constant current pulse of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792